Order modified by denying the motion to examine the witnesses Ryan and Gold, and the application for a subpoenaing of the books and documents of Blyn Shoes, Ihe., and as thus modified affirmed, in so far as appealed from, without costs. The examination of Ryan and Gold as witnesses, being employees and officers of a corporation not a party to the action, is not authorized herein by the “ special circumstances ” clause of section 288 of the Civil Practice Act. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.